IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Atrium I Nursing Research and               :
Rehabilitation Center,                      :
                   Petitioner               :
                                            :
              v.                            : No. 945 C.D. 2016
                                            : SUBMITTED: December 16, 2016
Department of Human Services,               :
                 Respondent                 :


BEFORE:       HONORABLE ROBERT SIMPSON, Judge
              HONORABLE JULIA K. HEARTHWAY, Judge
              HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE HEARTHWAY                             FILED: March 13, 2017

              Atrium I Nursing Research and Rehabilitation Center (Atrium)
petitions for review of the April 12, 2016, order of the Commonwealth of
Pennsylvania, Department of Human Services (Department), Bureau of Hearings
and Appeals (BHA), which granted the Department’s Office of Long Term
Living’s (Office) dispositive motion and dismissed Atrium’s appeal.1


              Before we can address the merits of Atrium’s case, we must address
the Department’s Application for Relief (Application), which asks this Court to

       1
        In its motion, the Office argued that Atrium presented no genuine issue of material fact
concerning whether the Office correctly calculated Atrium’s April 1, 2003, Medical Assistance
Case-Mix Index quarterly rate adjustment.
dismiss Atrium’s Petition for Review for lack of standing. In particular, the
Department contends that Atrium is a corporation, and therefore, it must be
represented by an attorney in proceedings before this Court. The Department
points out that Martha Bell (Bell) has filed the Petition for Review, and there is
nothing to indicate that she is an attorney licensed to practice law in the
Commonwealth.      Further, there is nothing to suggest Atrium gave Bell the
authority to represent it in Court. On August 4, 2016, Judge Robert Simpson
ordered that the Department’s Application be decided with the merits of the case,
and further ordered Bell, in her principal brief on the merits, to provide an
explanation of her authority to bring this action on behalf of Atrium.      After
reviewing the brief filed by Bell, we agree with the Department that we must
dismiss Atrium’s case.


            “[A] corporation may appear and be represented in our courts only by
an attorney duly admitted to practice.” Walacavage v. Excell 2000, Inc., 480 A.2d
281 (Pa. Super. 1984); see Spirit of the Avenger Ministries v. Commonwealth, 767
A.2d 1130 (Pa. Cmwlth. 2001) (stating that, with a few exceptions not applicable
here, non-attorneys may not represent parties before the Pennsylvania courts).
This Court’s preprinted Ancillary Petition for Review form states: “NOTE: If the
Petitioner is a corporation, it may NOT proceed pro se. A corporation MUST
be represented by an attorney in court. See Walacavage v. Excell 2000, Inc.,
480 A.2d 281 (Pa. Super. 1984).” (emphases in original.)


            Atrium’s brief contains Articles of Amendment-Domestic Nonprofit
Corporation reflecting that Atrium was incorporated as a Pennsylvania non-profit


                                        2
corporation and stating that Atrium’s Board of Directors voted unanimously to
change Atrium’s name to “The Ronald Reagan Atrium I Nursing, Rehabilitation
and Alzheimers Research Center, Inc.” (R.R. at 41a.) Atrium’s brief states that
Ronald Reagan Atrium I “is still actively registered as an entity on the Department
of State Website, Entity # I.D. 2653626. Martha Bell is founder and president of
the Corporation.”       (Atrium’s brief at 6.)        Thus, it is clear that Atrium is a
corporation. Accordingly, Atrium must be represented by an attorney before this
Court. See Walacavage.


               Bell has provided nothing to indicate that she is an attorney and,
therefore, would be authorized to represent Atrium before this Court. On the
Ancillary Petition for Review, under her signature, Bell struck out the pre-printed
“Petitioner Pro Se (proceeding without a lawyer)” and initialed next to it. In
Atrium’s brief, Bell states only that she is “founder and president of the
Corporation.” (Atrium’s brief at 6.) Significantly, the Certificate of Service for
Atrium’s brief, (R.R. at 170a), which is signed by Bell, does not contain an
attorney registration number as required of attorneys who file and serve pleadings
in matters before this Court.2 See Pa. R.A.P. 122 (requiring serving party’s proof




       2
          Additionally, this Court’s docket reveals that Bell has not entered her appearance as
counsel for Atrium. See Pa. R.A.P. 120 (requiring counsel filing papers in an appellate court to
enter an appearance with the prothonotary of the appellate court); Pa. R.A.P. 1514 (requiring
prothonotary to note on the docket the name of counsel for the petitioner upon filing of the
petition for review). Moreover, we note that in the six to seven months that representation of the
corporation has been at issue, Atrium has not obtained the services of an attorney.


                                                3
of service to contain name, address and telephone number, followed by the
attorney’s registration number).3
               Therefore, because Atrium is a corporation, and because there is no
evidence that Bell is an attorney, and thus is authorized to represent Atrium before
this Court, we grant the Department’s Application and dismiss Atrium’s Petition
for Review. Given our disposition, we will not address whether Atrium’s Petition
for Review was untimely filed and therefore should be dismissed,4 nor will we
address the merits of Atrium’s case.



                                             __________________________________
                                             JULIA K. HEARTHWAY, Judge




       3
         Any person who is found to have engaged in the unauthorized practice of law commits a
misdemeanor. Section 2524(a) of the Judicial Code, 42 Pa. C.S. § 2524(a).
       4
         On June 28, 2016, Senior Judge Keith B. Quigley of this Court ordered the parties to
address in their principal briefs the appealability of the underlying order given it appeared that
Atrium’s petition for review was not filed timely with this Court.


                                                4
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Atrium I Nursing Research and       :
Rehabilitation Center,              :
                   Petitioner       :
                                    :
            v.                      : No. 945 C.D. 2016
                                    :
Department of Human Services,       :
                 Respondent         :


                                  ORDER


            AND NOW, this 13th day of March, 2017, the Petition for Review
filed by Atrium I Nursing Research and Rehabilitation Center, which seeks review
of the April 12, 2016, order of the Commonwealth of Pennsylvania, Department of
Human Services, Bureau of Hearings and Appeals, is hereby dismissed.




                                    __________________________________
                                    JULIA K. HEARTHWAY, Judge